Citation Nr: 0841928	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for residuals of a 
punctured lung.

2. Entitlement to service connection for residuals of a 
closed head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO in Detroit, Michigan, which denied service connection for 
residuals of a punctured lung and residuals of a closed head 
injury.

The veteran testified at an October 2007 videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

At the October 2007 videoconference hearing, the veteran 
indicated that he first began receiving medical treatment at 
the VA Medical Center (VAMC) about two months prior to that 
time.  As records of such treatment could assist the veteran 
in substantiating his claims, the Board finds it necessary to 
remand this case to the Agency of Original Jurisdiction (AOJ) 
to obtain these treatment records.  

The Board observes that the veteran's service medical records 
reflect treatment for a stab wound in the left lateral chest.  
Additionally, his March 1984 separation examination report 
indicates that he had a two-inch scar on the left side of his 
chest/abdomen, a one-inch scar on his head, and no hair in 
the area by his left eyebrow and left temple.  These findings 
were not noted at his entrance examination.  Furthermore, the 
veteran has submitted private medical records showing recent 
treatment for headaches and shortness of breath.  In light of 
the foregoing, the Board concludes that a VA examination is 
warranted under VA's duty to assist.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. 
§ 5103A(d)(2) (2002), 38 C.F.R. § 3.159(c)(4)(i) (2008).  
Therefore, on remand the AOJ should schedule the veteran for 
a VA examination to determine whether he has residuals of a 
punctured lung and residuals of a closed head injury.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should obtain all records of 
medical treatment relating to the 
veteran's complaints of shortness of 
breath and headaches at the VAMC from 
2007 to the present.

2. The AOJ should then schedule the 
veteran for a VA examination to assess 
the current nature and etiology of his 
lung condition and headaches, and to 
determine whether he has residuals of a 
punctured lung and residuals of a closed 
head injury.  The entire claims folder 
must be made available to the examiner 
prior to the examination, particularly 
the private medical records that were 
recently associated with the claims 
folder in 2007.  The examiner must note 
in the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  The examiner should 
render an opinion as to: (a) whether the 
veteran's current lung condition and/or 
shortness of breath is at least as likely 
as not (i.e., to at least a 50:50 degree 
of probability) a result of his 
motorcycle accident injuries in service 
to include a punctured lung, or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of probability); 
and (b) whether the veteran's current 
headaches are at least as likely as not a 
result of his motorcycle accident 
injuries in service to include a closed 
head injury, or whether such a 
relationship is unlikely.  The examiner 
should provide a complete rationale for 
any opinion provided.

3.  Thereafter, the AOJ should 
readjudicate the claims of service 
connection for residuals of a punctured 
lung and residuals of a closed head 
injury.  All new evidence received since 
the issuance of the June 2007 SOC should 
be reviewed.  If the benefit sought on 
appeal is not granted, the veteran should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




